DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application is a DIV  of 16/434,414 06/07/2019 PAT 10950784.
                                              Oath/Declaration
3.   The oath/declaration filed on 02/09/2021 is acceptable.
                               Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 02/09/2021.

 
       This application is in condition for allowance except for the following formal matters:
         Specification
         The specification is objected to for the following reason: 
         i) The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – METHOD FOR FORMING A RRAM WITH A BARRIER LAYER – or is suggested by the applicant.
       Note that the claims are directed to a method of forming a semiconductor device instead of a semiconductor device.
         ii) In the specification filed on 02/09/2021, in para [0001}, insert of – PAT 10950784 – after June 7, 2019.
        Claims
        In claim 15, line 8, insert “metal” before – ions --.
                                Allowable Subject Matter
5.    Claims 1-20 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a method comprising depositing a metal layer over the conductive barrier layer, wherein the metal layer has a smaller density than the conductive barrier layer; depositing a top electrode layer over the metal layer, wherein the top electrode layer has low reactivity with oxygen relative to the metal layer; and patterning the bottom and top electrode layers, the dielectric layer, the conductive barrier layer, and the metal layer to form a memory cell, in combinations with the other steps as cited in the independent claim 1.
        Claims 2-7 are directly or indirectly depend on the independent claim 1.
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a method comprising patterning the memory film to form a memory cell; and sequentially performing a plurality of set-reset cycles on the memory cell, wherein each of the set-reset cycles extends a conductive filament in the switching layer and partially dissolves the conductive filament, wherein a size of the conductive filament increases as a number of performed set-reset cycles increases, and wherein the barrier layer decreases a rate at which the size increases, in combinations with the other steps as cited in the independent claim 8.
        Claims 9-14 are directly depend on the independent claim 8.
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a method comprising applying a voltage across the RRAM cell to form a conductive filament in the switching layer and from metal ions, wherein the applying induces formation of the metal ions from the active metal layer and further induces migration of the metal ions to the switching layer; wherein a rate at which the ions migrate towards the switching layer is greater at the active metal layer than at the barrier layer, in combinations with the other steps as cited in the independent claim 15.
        Claims 16-20 are directly depend on the independent claim 15.
 
       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                       Cited Prior Arts
6.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Ikedo (U.S. Patent No. 9,595,564 B1), KONNO (U.S. Publication No. 2017/0062527 A1), Horii (U.S. Publication No. 2003/0209746 A1), and Ogawa et al. (U.S. Publication No. 2003/0015742 A1).
                                                         Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    

/PHUC T DANG/Primary Examiner, Art Unit 2892